Citation Nr: 0123687	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-09 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date for the grant of service 
connection for post-traumatic stress disorder (PTSD) prior to 
August 31, 1995.

2.  Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1973.

This case originates from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) rating 
decision, which, in pertinent part, denied the veteran's 
claim for entitlement to special monthly pension and service 
connection for PTSD.  The Board of Veterans' Appeals (Board) 
likewise denied the claims for a special monthly pension and 
service connection for PTSD in March 1998.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 1998 
order, the Court granted a joint motion for remand, which 
vacated the Board decision and remanded the case to the Board 
for further action.  The Board in turn remanded the case to 
the RO for additional development consistent with the Court 
order.  Pursuant to the Board remand, in September 1999 the 
RO granted service connection for PTSD and assigned a 100 
percent rating effective from August 31, 1995.  The denial of 
the veteran's claim for a special monthly pension was 
continued.  The veteran has since appealed the effective date 
of the award of service connection for PTSD, and expressed a 
desire to withdraw the claim for a special monthly pension 
from appellate consideration.

The veteran has referenced on several occasions, including 
the March 1984 application for compensation and pension, the 
presence of an inservice seizure.  It is unclear whether she 
is claiming service connection for this disability.  It is 
requested that the RO contact the appellant to clarify this 
matter, and, thereafter, take any appropriate action.


FINDING OF FACT

1.  In a signed letter, dated in June 2001, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew her appeal with regard to the claim for a special 
monthly pension.

2.  PTSD was first clinically shown subsequent to August 31, 
1995.

3.  In September 1999, the RO granted service connection for 
PTSD and assigned an effective date of August 31, 1995, the 
date of receipt of claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
regard to the claim for a special monthly pension by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (2000).

2.  The criteria for an effective date prior to August 31, 
1995, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In September 1974 the veteran filed a claim for service 
connection for a neurosis.  In October 1975 the RO denied 
service connection for an acute hysterical neurosis.  The 
veteran was notified of that decision and of her appellate 
rights.  She did not appeal this decision which is final.  
38 U.S.C.A. § 7105 (West 1991). 

In May 1980 the RO denied the veteran's claim for service 
connection for a nervous disorder.  A board of three VA 
psychiatrists examined the veteran in June 1980 to determine 
the correct psychiatric diagnosis.  They determined that the 
correct psychiatric diagnosis was immature personality 
disorder.  In September 1980 the RO denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder.  She was notified of the decision and 
of her appellate rights.  She did not appeal.  Accordingly 
this decision is final.  38 U.S.C.A. § 7105.

The veteran was admitted to a VA medical facility for an 
acute schizophrenic episode in February 1982.  After over 2 
months treatment, the psychiatric diagnoses were acute 
schizophrenic episode and borderline personality disorder.  
In November 1982 and February 1983 the RO denied the 
veteran's applications to reopen her claim for service 
connection for a psychiatric disorder.  The veteran was 
notified of these decisions and of her appellate rights.  She 
did not appeal these decisions which are final.  38 U.S.C.A. 
§ 7105.

Received in March 1984 was an application for compensation 
and pension.  The disabilities listed included a mental 
disorder.  She continued to receive treatment at VA and 
military facilities from 1983 to 1985 for psychiatric 
complaints.  

In April 1986 a VA psychiatric examination was conducted for 
pension purposes.  The diagnoses included active 
schizophrenia.  In July 1986 the RO held the veteran was 
entitled to a permanent and total disability rating for 
pension purposes.  

In a July 1993 letter from the veteran, she said she was the 
first female stationed at her duty station at Langley Air 
Force Base, and this was the beginning of mental angst, 
physical and mental abuse that she endured until she 
requested an early out from service.  She indicated that she 
had to move objects that were too heavy.  She reported that a 
chief petty officer was going to hit her but three fellow 
soldiers stood by the door.  She was only pushed out of the 
room.  She claimed that because of the conditions in service 
she incurred a nervous breakdown in service.  

A VA examination was conducted in May 1994.  At that time she 
stated while she was on active duty her brother was killed in 
Vietnam and she received a hardship discharge.  She reported 
that she was the first female at her base in Florida.  She 
stated it was devastating.  There was a lot of harassment.  
She reported that harassment could be whatever you name it.  
She stated that her current problem was emotional depression 
and it was very hard for her to cope.  She reported that her 
daughter was killed in an automobile accident in February 
1994.  Following the psychiatric evaluation the diagnosis was 
depression secondary to prolonged grief reaction related to 
her daughter's death with a past history of acute 
schizophrenic episode and a borderline personality disorder.

In an August 1994 statement, a fellow serviceman reported 
that he witnessed the veteran being harassed by a Chief Petty 
Officer.  

In July 1995 the RO denied service connection for connection 
for schizophrenia.  The veteran was notified of this decision 
and of her appellate rights.  

In a statement received at the RO on August 31, 1995, the 
veteran reported that she had been sexually assaulted during 
service.  The statement was written on a VA Form 9, Appeal to 
the Board of Veterans' Appeals that had been sent to the 
veteran with regard to a claim for a special monthly pension 
and an increased rating for hemorrhoids.  

Of record is a July 1996 statement from a private 
psychologist who indicated that he had been treating the 
veteran since November 1995 for depression associated with 
the 1972 rape.  VA and private medical records show that PTSD 
was diagnosed on numerous occasions subsequent to August 31, 
1995 and this diagnosis was based primarily on the sexual 
assault.

The veteran testified at a hearing at the RO in July 1996.  
She amended her claim to include a claim for service 
connection for PTSD based on a claimed rape during service.  
Received in July 1996 was a statement dated in July 1993 from 
a fellow serviceperson.  This individual stated that the 
veteran was the victim of several shouting sessions in the 
galley with the chief petty officer.  During one of these 
shouting sessions individuals had to intercede because the 
veteran was so distraught.  After six months she was 
transferred to another department and often complained of 
mistreatment by her supervisor in that department. 

In September 1999 the RO granted service connection for PTSD, 
effective from August 31, 1995.  

In her March 2000 notice of disagreement, with the effective 
date of the grant of service connection for PTSD, the veteran 
stated that her psychiatric condition existed since she was 
discharged from service and that she had always alleged that 
she had a nervous condition due to rape.  She claims that the 
effective date should therefor be made back to the time of 
her original claim.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg.  
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
or the implementing regulations.  However, the veteran was 
notified in the May 2000 statement of the case of the 
requirements necessary to establish her claim.  The Board 
also notes that all available pertinent evidence is on file.  
The Board finds that the VA has complied with the criteria 
set forth in the VCAA and the implementing regulations.  
Accordingly, the veteran is not prejudiced by this 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to the claim for a special monthly pension, the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2000).  The veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the denial of a special 
monthly pension and it is dismissed.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply 
for benefits under the laws administered by the VA, from a 
claimant, his duly authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2000).

The veteran contends that she is entitled to an effective 
date for service connection for PTSD back to the time of her 
discharge from service or the time of her original claim for 
service connection for a psychiatric disorder.  She argues 
that her symptomatology has been present since that time and 
that she has continued to seek service connection for a 
psychiatric disorder, thus warranting an earlier effective 
date for the grant of service connection.  

The RO has denied service connection for a psychiatric 
disorder many times in the past, and as these decisions were 
not appealed, they became final.  (38 U.S.C.A. § 7105.  

Both the United States Court of Appeals for Veterans Claims 
(Court) and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have held that a claim for 
service connection for PTSD is to be considered on a de novo 
basis despite the existence of prior final denials of service 
connection for psychiatric disabilities, other than PTSD.  
Samuels v. West, 11 Vet. App. 433, 436 (1998) (citing Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).

In this regard, the claim for service connection for a mental 
disorder received in March 1984 does not reference PTSD and 
does not constitute a claim for service connection for PTSD.  
In her July 1993 statement the veteran referenced sexual 
harassment and physical abuse.  However, no reference was 
made to a PTSD.  

The stressor on which the diagnosis of PTSD is primarily 
based is the sexual assault which was initially referenced in 
the August 1995 document.  As previously stated there is no 
medical evidence prior to August 31, 1995 which shows the 
presence of PTSD.  In fact the May 1994 VA psychiatric 
examination did not show the presence of PTSD.

The law and regulations concerning effective are clearly set 
forth.  The effective date of an evaluation and award of 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.

The RO considered the veteran's statement received on August 
31, 1995 in which she reported for the first time that she 
was sexually assaulted during service as representing an 
informal claim for service connection for PTSD.  As such in 
the September 1999 rating action the RO assigned an effective 
date of August 31, 1995 as the effective date for the grant 
of service connection for PTSD.  The Board concurs.

After reviewing the evidence, the Board concludes that an 
effective date earlier than August 31, 1995 for a grant of 
service connection for PTSD is not warranted.


ORDER

The appeal with regard to the claim for a special monthly 
pension is dismissed.

An effective date earlier than August 31, 1995 for a grant of 
service connection for PTSD is denied.


REMAND

Beginning in 1975 the RO has denied service connection for a 
psychiatric disorder, other than PTSD on several occasions.  
As previously stated the claim for service connection for 
PTSD is considered a separate claim.  In July 1995 the RO 
denied service connection for schizophrenia as not well 
grounded.  The Board considers VA Form 9 received on August 
31, 1995 as being a notice of disagreement regarding this 
decision.  Thus a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is Remanded for the following:  

It is requested that the RO furnish the 
veteran a statement of the case regarding 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
psychiatric disorder, other than PTSD.  
She should be informed of the criteria 
necessary to perfect her appeal.  The RO 
is informed that this issue is not before 
the Board until timely perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

